Citation Nr: 9920129	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The appellant served on active duty from April 2, 1974, to 
March 25, 1976, and November 1, 1977, to November 23, 1987.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Atlanta, Georgia Regional Office (hereinafter RO).  


REMAND

In his substantive appeal, the appellant indicated that he 
wished to attend a hearing before a member of the Board.  As 
a result, the Board contacted the appellant to determine the 
type of hearing he wished to attend.  The appellant responded 
in June 1999, indicating that he wished to attend a hearing 
before a Board member at the RO.  Accordingly, as "Travel 
Board" hearings are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (1998)) rather than the Board, this 
case must be REMANDED for the following action:  

The appellant is to be scheduled for a 
hearing before a traveling member of the 
Board sitting at the RO, and the 
appellant and his representative are to 
be provided with notice thereof.  If he 
desires to withdraw the hearing request 
prior to the hearing being conducted, he 
may do so in writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



